Award modified *832to cover period from September 22, 1923, to March 29, 1926, so as to exclude the period during which full wages were paid by the employer, on the authority of Matter of Sullivan v. Seely Son, Inc. (226 App. Div. 629); Bell v. Fraser (210 id. 560, 563); Matter of Rasmussen v. Park G. & M. Shop, Inc. (223 id. 591), and as so modified affirmed. Van Kirk, P. J., Hinman, Whitmyer and Hill, JJ., concur; Davis, J., dissents in part, and votes to credit the whole sum paid as wages on the amount of compensation awarded, on the ground that the claimant would be reaping an inequitable profit if he were allowed both wages and compensation, for the period of disability. (Matter of Fredenburg v. Empire U. Railways, Inc., 168 App. Div. 618, 623; Matter of Sullivan v. Seely Son, Inc., 226 id. 629.)